Citation Nr: 9907761	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of 
$14,753.40.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
March 1943.

This matter arises from a December 1996 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Roanoke, Virginia, Regional Office 
(RO).  Therein, it was held that collection of the 
indebtedness of $14,753.40 would not violate the principles 
of equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  On various eligibility verification reports (EVR) 
submitted by the veteran yearly from 1992 until 1994, the 
veteran reported that he was married, and that he and his 
spouse had no income.  

2.  Following an income verification match, it was discovered 
that the veteran and his wife, [redacted], had received 
retirement benefits, interest income, and lottery payments on 
an annual basis; it also was learned that the veteran's 
spouse, [redacted], had died on July [redacted] 1994, and that the 
veteran had married [redacted] on August 5, 1995.

3.  Based upon the income information and dependency changes 
verified, the RO reduced the veteran's Improved Disability 
Pension benefits for the period beginning February 1, 1993, 
and ending August 31, 1996; an overpayment of $14,753.40 
ensued.  The overpayment at issue resulted from the veteran's 
failure to timely notify VA of his family income and the 
death of his former spouse, despite knowledge of the 
reporting requirements associated with VA pension 
entitlement; as such, the veteran's repeated failure to 
promptly and accurately report his income and dependency 
status demonstrated an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and with 
a subsequent monetary loss to the Government.


CONCLUSION OF LAW

The creation of the overpayment of Improved Disability 
Pension benefits in the amount of $14,753.40 involved bad 
faith on the part of the appellant, and waiver of the 
recovery of the overpayment is, therefore, precluded.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded.  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not challenged the creation of the indebtedness; instead, his 
contentions go to the equities involved in the debt's 
collection.  Given this, and because the Board is satisfied 
that the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  Also of note is that the RO considered the facts 
in this case, and concluded that the appellant had not 
demonstrated bad faith in the creation of the overpayment now 
at issue.  Notwithstanding this, however, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Thus, the 
threshold question to be answered is whether the veteran 
demonstrated bad faith in the creation of the indebtedness.

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of bad faith on the part of the obligor.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  

From 1992 until 1994, the veteran repeatedly reported that he 
and his wife had no income, and that there had been no change 
in his dependency status.  However, following an income 
verification match, VA discovered that the veteran received 
periodic payments of lottery winnings, and that his previous 
spouse was receiving retirement income; both received 
interest income.  In addition, when the veteran's spouse, 
[redacted], died in May 1993, he failed to report this despite 
his contentions to the contrary.  The veteran contends that 
he was not aware that he was required to report the income 
from various sources that he and his previous spouse 
received; however, a review of his records indicates that he 
was notified in April 1989 of the requirement that he report 
all family income from whatever source derived.  He was told 
this in conjunction with a previous request for waiver of 
recovery of an overpayment of Improved Disability Pension 
benefits.  

Despite being on notice that he was required to accurately 
report any changes in his family's income, or in his number 
of dependents, he continually failed to do so until 
confronted by VA.  Under the provisions of 38 C.F.R. 
§ 1.965(b)(2), a demonstration of bad faith requires only an 
intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  
Given the veteran's repeated failure to accurately report 
both his income and the number of his dependents, the Board 
believes that the evidence clearly supports a finding of an 
intent on his part to seek an unfair advantage.  In reaching 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but the negative evidence is not in 
a state of equipoise with the positive evidence so as to 
otherwise permit a favorable decision.  

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of Improved Disability 
Pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of 
$14,753.40 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

